DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The amendments to Figures 1, 2A and 2B have been accepted.

Specification

The amendments to the entirety of the Specification have been accepted.

Claims

The cancellation of claim 1 and the addition of new claims 2-17 have been accepted.


Allowable Subject Matter

Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Non-Final Office Action, mailed 07/30/2021, claim 1 was objected to, and rejected under 35 USC 112(a), 35 USC 112(b), and 35 USC 102(a)(1).
In response, the Applicant has thoroughly amended the Drawings and Specification and added new claims. The Replacement Drawings are line drawings, which correspond to the original Figures. The Substitute Specification includes language similar to that of the originally filed patent application, but with the removal of some of the objected to language and the addition of further description which is supported by the originally filed figures or is inherent in the originally filed application. Reference numbers have further been added throughout the Specification to denote features that were readily apparent in the originally filed application. Thus, no new matter has been added, and the amendments serve to assist the Examiner in the understanding of the intended invention.
In light of the new claims and the Applicant’s remarks, the previously relied upon prior art to Gelvin (US 2014/0245877), Mercurio (6,253,654) and Stich (5,789,691), no longer teach or suggest all the limitation of the claimed invention.
Among other elements, independent claim 2 specifically recites a terminal board situated in juxtaposition with a back surface of a base plate of a pickup bobbin. The prior art cited above, fails to teach such a terminal board.
The US patent application publication to Shaw (US 2020/0058280) teaches terminals (268) on the bottom of a base plate (see Figures 9A, 9B), but fails to teach the terminals on a board, separate but connected to the base plate. Shaw also teaches an embodiment comprising a separate element (208) containing terminals (210, 212, 216), however, said terminal element (208) is positioned on the top of the pickup device (see Figure 6).
The US patent to Wolf (10,002,599) teaches a terminal board (104), situated below a base plate, comprising terminals (110, 112, 114, 116) (see Figure 2); however, said terminal board (104) extends beyond the perimeter edge of the base plate, contrary to the terminal board in claim 2.
The US patent application publication to Stich (US 2006/0156911) teaches a base plate (4) having terminals (12, 13, 15, 16) on a lower or back surface (see Figure 1); however, said terminals are not situated on a separate terminal board which is situated in juxtaposition with a back surface of said base plate.
The US patent to Stich (5,789,691) teaches a wire tapped to pins (24, 26) after a certain number of winds, and external connection pads (46, 48, 50, 52) on board (32), situated below the base of the pickup device; however, Stich does not disclose that the wire is connected to said external connectors (46, 48, 50, 52) as claimed.
Other references of note are the US patent application publications to Osborne (US 2014/020319) and Krozack et al. (US 2005/0150365).
After a thorough search and consideration of the prior art, no references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        01/27/2022